UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 April 3, 2013 (Date of earliest event reported) QUANEX BUILDING PRODUCTS CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-33913 26-1561397 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1900 West Loop South, Suite 1500, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 713-961-4600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 3, 2013, Deborah M. Gadin, the Company’s principal accounting officer, informed the Company of her resignation, effective on or before June 30, 2013.Ms. Gadin’s resignation is not the result of any disagreement on any matter relating to the Company’s operations, policies, or practices. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUANEX BUILDING PRODUCTS CORPORATION (Registrant) April 8, 2013 /s/ Kevin P. Delaney (Date) Kevin P. Delaney Senior Vice President – General Counsel and Secretary
